Citation Nr: 1728371	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  15-01 1473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatty tissue and/or benign tumors under the skin.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for Barrett's esophagus.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and/or hiatal hernia. 

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

9.  Entitlement to service connection for hypertension, to include as secondary to diabetes.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1966.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the hearing, the VLJ held the record open for 90 days for the Veteran to submit additional evidence.

In a July 2012 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD) and bilateral hearing loss disability.  The Veteran did not submit a timely notice of disagreement (NOD) to the denials.  In July 2015, the Veteran submitted a VA Form 9 in which he stated that he wished to amend his substantive appeal to include the issues of PTSD and bilateral hearing loss disability.  However, as noted above, he did not file a timely NOD as to the July 2012 rating decision, and no statement of the case was issued by the RO on those issues.  His July 2015 statement appears to raise the issue of whether new and material evidence has been received to reopen claims of entitlement to service connection for PTSD and bilateral hearing loss disability.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  The July 2015 correspondence indicates a desire to apply for VA benefits for PTSD and bilateral hearing loss disability, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, bilateral upper and lower peripheral neuropathy, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's STRs are negative for a disability manifested by fatty tissue and/or benign tumors under the skin.

2.  The earliest complaint of a disability manifested by fatty tissue and/or tumors under the skin is more than four decades after separation from service.

3.  The evidence is against a finding that the Veteran has a disability manifested by fatty tissue and/or tumors causally related to, or aggravated by, service.

4.  The Veteran's STRs are negative for Barrett's esophagus, GERD, and/or a hiatal hernia.  

5.  The earliest post-service diagnosis of a gastrointestinal disability is more than four decades after separation from service. 

6.  The evidence is against a finding that the Veteran has a gastrointestinal disability causally related to, or aggravated by, services or a service-connected disability.  


CONCLUSION OF LAW

1.  The criteria for service connection for a disability manifested by fatty tissue and/or benign tumors under the skin have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 

2.  The criteria for service connection for gastroenteritis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304. 

3.  The criteria for service connection for Barrett's esophagus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304. 

4.  The criteria for service connection for gastroesophageal reflux disease (GERD) and/or hiatal hernia have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

On several occasions, the Veteran has stated that he has evidence to support his claims and that he will, in the future, submit such evidence to VA.  (See October 2011 VA Form 21-4138, August 2012 VA Form 21-4138, and November 2014 VA Form 9).  However, to date, he has failed to provide clinical treatment records for the four decades after separation from service, and has failed to provide nexus opinions.  Despite stating that he has had private treatment for some of his disabilities, he has not provided, or given authorization to VA to obtain, records from 1966 to 2010.  The Veteran's claims have now been pending for more than more than five years.  At the 2015 Board hearing, the Veteran was once again informed of the information necessary to support his claims, to include private clinical records, and he stated that he would attempt to obtain such.  It has now been 20 months since the hearing, and the Veteran has not submitted the requested records or given VA authorization to obtain them.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has also considered whether an examination on the issue of the Veteran's claimed disability manifested by fatty tissue or tumors warrants a VA examination/opinion but finds that it does not.  The Veteran's STRs are negative for such symptoms, the Veteran contends the symptom began after service, and there is no competent opinion which indicates that any such disability is causally related to, or aggravated by, service, to include herbicide exposure.  Thus, VA does not have a duty to obtain a clinical examination and/or opinion.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

The Veteran was afforded VA examinations on several issues and contends that they were inadequate.  (See February 2014 VA Form 21-4138).  However, he has not provided any specific allegation as to how the examinations were inadequate.  A VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting her opinion with medical analysis applied to the significant facts of the case. See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary. Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  The Veteran has not provided, and the record does not reflect clear evidence that the examinations were inadequate.  Thus, the Board finds that another examination is not warranted.

The Board finds that no further development by VA is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  




Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Fatty Tissue/Tumor Disability

The Board finds, for the reasons noted below, that service connection for a disability of fatty tissue/tumors is not warranted.

The Veteran contends that he has fatty tumors that appeared within approximately six months after separating from service.  He contends that the tumors are generally benign and that he has one the size of a softball under his arm, another one on his arm, one on the back of his leg, and one on his chest which appeared within one year of separation from service.  He further testified that "someone suggested" that these tumors could have been caused by Agent Orange.  The Veteran testified that he has not had treatment for them, and that there are no symptoms, rather it is just "cosmetic".

The Board finds that service connection is not warranted for a disability manifested by fatty tissue and/or benign tumors under the skin.  There is no competent credible evidence that the Veteran has a disability due to, or aggravated by, service or a service-connected disability.  

The Veteran's STRs are negative for fatty tissue/tumors.  In reports of medical history dated in September 1964, June 1965, and February 1966, the Veteran denied having a tumor, growth, cyst, or cancer.  The Veteran noted that he had previously had boils; however, he reported that this occurred prior to service (i.e. boils as a child, and carbuncles in approximately 1960).  In addition, the Veteran has not stated that his current disability began in service, but testified that it began after leaving service.  He has contended that "someone" suggested that these tumors or fatty tissues are due to herbicide exposure, but the Veteran has not provided any competent evidence of such.  

There is no medical evidence in more than four decades after separation from service that the Veteran has a fatty tissue/tumor disability.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
In addition, the Vetearn has not been shown by competent credible evidence to have a malignant tumor, brain tumor, spinal tumor, or tumor of the peripheral nerves, such that 38 C.F.R. § 3.309 would be for consideration.  To the contrary, the Vetearn has indicated that his tumors are benign and under the skin.  

The Veteran has also not been shown by competent credible evidence to have a disability which is as likely as not caused by herbicide exposure, or to have a disability listed under 38 C.F.R. § 3.309 for those presumed to be due to herbicide exposure.  Although he contends that someone suggested that his disability is due to herbicide exposure, the types of benign tumors he describes are not included in the list of disorders presumed related to Agent Orange exposure, and there is no competent credible evidence linking his condition to service or Agent Orange exposure.  His lay statement, standing alone, is simply too unreliable to constitute medical evidence.  Moreover, there is no competent indication in the claims file that his described symptoms may be caused by, or aggravated by, a service-connected disability.

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides, fatty tissue, and tumors.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, the claims file lacks competent credible evidence that the Veteran has a disability that is at least as likely as not causally related to service, that he has a disability under 38 C.F.R. § 3,309 (a) which manifested to a degree of 10 percent within one year of service, that he has a disability under 38 C.F.R. § 3,309 (e), or that he has a disability which is caused by, or aggravated by, a service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Gastroenteritis
Barrett's esophagus
GERD/hiatal hernia

The Board finds, for the reasons noted below, that service connection for a disability of the gastrointestinal system is not warranted. 

The Veteran separated from service in 1966.  A September 2010 private record from Hernando Endoscopy and Surgery Center notes an indication for testing of Barrett's Esophagus and GERD.  Testing revealed hiatal hernia, gastritis, and Barrett's Esophagus short.  

The Veteran contends that he had "long standing gastroenteritis in the military". (See November 2011 VA Form 21-4138.)  He stated that he has been taking antacids since his "combat experiences in Vietnam and [that] in the field, taking time off for medical causes was not encouraged so commissary coming into the combat are either by the military or from buddies gave me a constant supply."  He also stated that his family sent him care packages with antacids.

The Board finds that the Veteran is less than credible as to chronic symptoms in service or since service as his current statements contradict his statements made in service.  The Veteran's STRs are negative for complaints of acid reflux or a hernia.  The Veteran entered service in March 1964.  His STRs reflect that in September 1964, he reported his health as excellent on a report of medical history for airborne training.  He denied frequent indigestion or stomach trouble.  A June 1965 report of medical history for "POR and ALMF" reflects that he again denied stomach trouble and frequent indigestion and stated that his health was excellent.  A July 1965 STR reflects that he was seen for two days of diarrhea.  There are no further complaints of the stomach or GI system.  The Veteran's February 1966 report of medical history for separation purposes (ETS)(Expiration of term of service) reflects that he again denied frequent indigestion and stomach or intestinal trouble.  He again reported that his present health was "excellent" in his own words.  His weight was 172 pounds; just three pounds less than his pre-induction weigh two years earlier.  The Veteran also completed a statement in Oakland, California prior to his March 1966 discharge acknowledging that there was no change in his medical condition since his medical examination in February 1966.  Although the Veteran indicated that it was not practical to obtain treatment in Vietnam, this does not adequately explain why, if he had symptoms, he would have denied them upon separation.  

A June 2012 VA examination report reflects that the Veteran reported that in the late 1980s he began to have GERD symptoms including reflux and heartburn and that when he saw a provider, he was diagnosed with GERD, a hiatal hernia, and Barrett's esophagus in the 1980s.  The late 1980s would be more than two decades after separation from service.  The Veteran stated to the 2012 examiner that his symptoms are well controlled with over the counter medication and/or he is asymptomatic.  At the time of the examination, he had no symptoms of GERD, and no diagnosis of gastroenteritis.  The 2012 examiner stated that it is less likely as not that the Veteran's Barrett's esophagus, hiatal hernia, and moderate gastritis are related to service because there is no chronicity during service or since service.  The Board finds that the opinion is probative of the issue.  In this regard, the Board notes that the examiner need not have considered the Veteran's statements as to chronicity in service, or since service, because the Board finds them to be less than credible.  The examiner did not provide a specific opinion on the issue of GERD; however, the Board finds that this is not necessary as the evidence is against a finding of symptoms of such in service, and there is no clinical evidence which indicates that any current diagnosis of GERD may be due to service, to include herbicide exposure.  

The Veteran testified at the 2015 Board hearing that his Barrett's esophagus was discovered in approximately the "very late" 1980s or early 1990s.  He testified that no one has linked his disabilities to service, but that he has had symptoms such as acid coming up since he was in his 20s, and thinks that at some point he had it while on active duty.  He further testified that he sought medical attention within two to three years after separation from service or in the late 1960s. (See Board hearing transcript, pages 27 and 28).  The Board notes that this differs from his 2012 statement that the onset of symptoms was in the late 1980s and as such, the credibility of his statements regarding the origin of his symptoms is reduced.  

The earliest evidence of a post service GI problem is the September 2010 esophagogastroduodenoscopy report.  This is more than four decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to describe symptoms such as pain and a feeling/taste of acid, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of gastrointestinal disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for a disability manifested by fatty tissue and/or benign tumors under the skin is denied.

Entitlement to service connection for gastroenteritis is denied.

Entitlement to service connection for Barrett's esophagus is denied.

Entitlement to service connection for gastroesophageal reflux disease (GERD) and/or hiatal hernia is denied. 


REMAND

As the below issues are being remanded for further development, the Board will provide the Veteran with another opportunity to submit clinical evidence in support of his claims.

Peripheral neuropathy of the right upper extremity
Peripheral neuropathy of left upper extremity
Peripheral neuropathy of right lower extremity
Peripheral neuropathy of left lower extremity

The Veteran is in receipt of service connection for diabetes mellitus.  He contends that he has bilateral upper and lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

The Veteran underwent a VA examination in June 2012.  At that time, he denied any peripheral neuropathy symptoms and conditions.  Upon examination, he had normal strength, normal deep tendon reflexes, normal light touch/monofilament testing, normal position sense, normal vibration sensation, and normal cold sensation of all tested extremities.  EMG testing was not performed.

At the 2015 Board hearing, the Veteran testified that he began experiencing peripheral neuropathy within approximately six months after leaving service but he did not seek treatment for it.  He testified that he gets tingling in the feet and hands, and numbness in the upper right leg which is so severe that "you could probably practically stick a pin [in] my leg and I wouldn't feel a thing." (See Board hearing transcript, pages 15 and 16.)  He testified that he has never talked to a doctor about his symptoms.  

The Veteran is competent to state that he now experiences symptoms.  It has been more than five years since the last examination.  Thus, the Veteran should be scheduled for another examination to determine whether he has peripheral neuropathy related to, or aggravated by, his diabetes.

Hypertension (and/or hypertensive heart disease) to include as secondary to diabetes

The Veteran stated at the 2012 VA examination that he has been on medication for hypertension since approximately 1982.  He further stated that his "blood pressure has always been under good control, he is compliant with his medication and he has no blood pressure related complaints at this time."

The Veteran contends that even though his diabetes was not diagnosed until 2011, it may have predated his hypertension, which was diagnosed in approximately 1982.  In essence, he contends that it is possible that he had diabetes for three decades without it ever being diagnosed and that it caused his hypertension.  He also contends that he was diagnosed with borderline diabetes in at least 1988.  (See Board hearing transcript, page 12.)  The Veteran is not competent to provide such an etiology or onset of diabetes for three decades prior to diagnosis.

The 2012 VA examiner opined that it is less likely as not that the Veteran's diabetes caused or aggravated the Veteran's hypertension.

The Veteran had service in Vietnam for eight months during the Vietnam war.  Thus, he is presumed to have been exposed to some types of herbicides.  

Under current VA regulations, hypertension is not a disability which warrants presumptive service connection due to exposure to herbicides.  In a 2010 update, the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" hypertension and herbicide exposure.  The Federal Register reflects that relatively few of the positive findings were statistically significant and the findings overall are limited by the inconsistency of the results, the lack of controls, and other methodology concerns. 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  Nonetheless, a VA supplemental opinion as to whether it is as likely as not that the Veteran's hypertension is due to herbicide exposure would be helpful to the Board. 

In addition, a supplemental opinion which provides a rationale as to why the Veteran's diabetes does not aggravate his hypertension would be useful to the Board.  The examiner should discuss, if pertinent, the Veteran's kidney function. 

Tinnitus

At the 2015 Board hearing, the Veteran testified that he could not remember when he first started noticing ringing in his ears but it has been a long time.  His representative stated that the Vetearn had a July 24, 2015 statement from Dr. Kevin Donnelly with regard to the Veteran's tinnitus.  Although the representative indicated that he would be submitting the evidence into the record, it has not yet been added.  As it appears that the evidence was present at the hearing, but was not added to the claims file, a remand is warranted for the evidence to be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to associate with the claims file all VA and non-VA treatment records for the Veteran's peripheral neuropathy, tinnitus, diabetes, and hypertension, to include private records from 1980 to present.

2.  Please request that the Veteran provide a copy of the opinion by Dr. K. Donnelly with regard to tinnitus for the file. 

3.  Obtain a supplemental clinical opinion as to the issue of hypertension which addresses:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is casually related to herbicide exposure in service; and
b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has experienced any increase in severity due to the Veteran's service-connected diabetes.  

The clinician should consider the pertinent evidence of record, to include the following: a.) the 2010 National Academy of Sciences 2010 Update in which it was noted that there was "limited or suggestive evidence of an association" hypertension and herbicide exposure; b.) the Federal Register which reflects that relatively few of the positive findings were statistically significant and the findings overall are limited by the inconsistency of the results, the lack of controls, and other methodology concerns. 75 Fed. Reg. 81,332, 81,333 (December 27, 2010); and c.) the Veteran's kidney function if relevant. 

4.  Schedule the Veteran for an examination for peripheral neuropathy, with a medical opinion which addresses:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran has early onset peripheral neuropathy?
b. Is it at least as likely as not (50 percent or greater probability) that the Veteran has peripheral neuropathy which is causally related to a service-connected disability, including diabetes mellitus?
c. Is it at least as likely as not (50 percent or greater probability) that the Veteran has peripheral neuropathy which is increased in severity due to a service-connected disability, including diabetes mellitus?  

5.  Following completion of the above, readjudicate the issues of entitlement to service connection for peripheral neuropathies, hypertension, and tinnitus.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


